                                           Case 3:20-cv-06309-JSC Document 60 Filed 05/03/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE PALMER,                                  Case No. 20-cv-06309-JSC
                                                         Plaintiff,
                                   8
                                                                                           ORDER RE: MOTION TO FILE
                                                  v.                                       SECOND AMENDED COMPLAINT
                                   9

                                  10     CITIZENS BANK, N.A., et al.,                      Re: Dkt. No. 52
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed a putative class action complaint in state court in April 2020. In August he

                                  14   filed and served on all Defendants an amended complaint. The first amended complaint made two

                                  15   claims under the Fair Credit Reporting Act (“FCRA”), one claim California Business and

                                  16   Professions Code section 17200, and one claim under the California Consumer Credit Reporting

                                  17   Agencies Act (“CCRAA”). Defendants removed the action to this Court on September 4, 2020.

                                  18   The complaint alleged that Defendants made unauthorized credit inquiries regarding Plaintiff.

                                  19   After the Court denied Plaintiff’s motion to remand and Defendants answered the first amended

                                  20   complaint, Plaintiff filed a motion to amend his complaint that is now pending before the Court.

                                  21   (Dkt. No. 52.) Plaintiff seeks to amend his complaint to add a new defendant and four new

                                  22   privacy-based causes of action, based on a theory that Defendants improperly stored, used, and

                                  23   transmitted Plaintiff’s personal identifiable information. Defendants oppose amendment on

                                  24   grounds of futility.

                                  25          After carefully considering the parties’ written submissions, the Court concludes that oral

                                  26   argument is unnecessary, see N.D. Cal. L.R. 7-1(b), and GRANTS the motion to amend. As

                                  27   Defendants themselves note, “[a] proposed amendment should be denied as futile only if

                                  28   no set of facts can be proved under the amendment that would constitute a valid and sufficient
                                           Case 3:20-cv-06309-JSC Document 60 Filed 05/03/21 Page 2 of 2




                                   1   claim.” Sweaney v. Ada County, Idaho, 119 F.3d 1385, 1393 (9th Cir. 1997). (Dkt. No. 54 at 9.)

                                   2   Their futility arguments, however, are based upon Plaintiff’s failure to allege any new facts to

                                   3   support his new claims even though the elements of the new claims are different from the

                                   4   previously pled claims. These arguments do not show that Plaintiff could allege no set of facts to

                                   5   prove these new claims, only that he has not yet done so. Thus, denial of the motion to amend on

                                   6   futility grounds is not proper.

                                   7          That being said, at the case management conference on May 6, 2021 the Court will discuss

                                   8   with Plaintiff whether he wants to further amend his complaint before requiring Defendants to

                                   9   respond now that he has the benefit of their dismissal arguments. The Court does not wish to

                                  10   prolong motion practice and merely grant a motion to dismiss with leave to amend when Plaintiff

                                  11   could have further amended his complaint. The Court will address this issue at the conference,

                                  12   which is moved from 9:00 a.m. to 1:30 p.m. on the Court’s regular case management conference
Northern District of California
 United States District Court




                                  13   calendar.

                                  14          This Order disposes of Docket No. 52.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 3, 2021

                                  17

                                  18
                                                                                                    JACQUELINE SCOTT CORLEY
                                  19                                                                United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
